ACCEPTED
                                                                                      03-13-00370-CV
                                                                                              5992480
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  7/9/2015 9:53:01 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              CASE NO. 03-13-00370-CV

                                                            FILED IN
                                                     3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS      AUSTIN, TEXAS
                FOR THE    THIRD DISTRICT OF TEXAS AT7/9/2015
                                                      AUSTIN  9:53:01 AM
                                                       JEFFREY D. KYLE
                                                             Clerk

          STATE BOARD FOR EDUCATOR CERTIFICATION and
     MICHAEL BERRY, THE ACTING CHIEF EXECUTIVE OFFICER OF
THE STATE BOARD FOR EDUCATOR CERTIFICATION, IN HIS OFFICIAL
                     CAPACITY ONLY,
                           Appellant,

                                             v.

                               ERASMO MONTALVO,
                                    Appellee.


    On Appeal from the 200th Judicial District Court of Travis County, Texas;
       Cause No. D-1-GN-12-002991; Before the Honorable Tim Sulak


                 APPELLANT’S FIRST UNOPPOSED
           MOTION TO EXTEND TIME TO FILE REPLY BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, State Board for Educator Certification (Board), files its First

Unopposed Motion to Extend Time to File Reply Brief, pursuant to Tex. R.

Appellate Proc. 10.5(b) and 38.6.     In support hereof, the undersigned would

respectfully show the Court the following:
      Appellee’s responsive brief was originally due on May 28, 2015. Appellee

requested additional time, unopposed by Appellant. Appellee’s brief then became

due on June 28, 2015, causing Appellant’s Reply Brief to be due on July 20, 2015.

Appellant’s counsel will be on vacation from July 16 through July 23, 2015 (a

vacation letter has been filed), planned for since mid-May; the majority of the

vacation is out-of-state.

      Additionally, Appellant prepared for and attended a hearing in Tarrant

County, Texas, on a Motion to Quash Subpoenas Duces Tecum, and, Alternatively,

Motion for Protective Order, on behalf of the Texas Funeral Service Commission

(Cause No. 1379975; State of Texas v. Dondre Johnson; in the County Criminal

Court at Law No. Two of Tarrant County) on July 2, 2015.

      Due to the Fourth of July holiday, the Office of the Attorney General was

closed on July 3, 2015.

      Further, counsel has a hearing in Houston on July 24th, in Cause No. 2015-

30460; Ex Parte Ashley Elizabeth Zehnder; in the 157th District Court of Harris

County), as well as a trial setting on July 27th, in Cause No. 1060198; James Earl

Faust v. Texas Department of Public Safety; in the County Court at Law No. 1 of

Harris County.

      This request is not being made for purposes of delay only.




                                        2
      For the reasons stated above, the Board respectfully requests that the Court

grant an 11–day extension of time in which to file Appellant’s Brief, to July 31,

2015, and for such other and further relief to which it may be justly entitled.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 DAVID A. TALBOT, JR.
                                 Chief, Administrative Law Division

                                 /s/ Ellen M. Sameth
                                 ELLEN M. SAMETH
                                 Assistant Attorney General
                                 Texas State Bar No. 17555550
                                 OFFICE OF THE TEXAS ATTORNEY GENERAL
                                 ADMINISTRATIVE LAW DIVISION
                                 P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 Telephone: (512) 936-1838
                                 Facsimile: (512) 457-4608
                                 E-mail: ellen.sameth@texasattorneygeneral.gov
                                 ATTORNEYS FOR STATE BOARD
                                 FOR EDUCATOR CERTIFICATION




                                          3
                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Mark Robinett, Appellee’s counsel, on

July 7, 2015, regarding this request, and that Appellee is unopposed to the granting

of the requested extension of time in which to file Appellant’s Reply Brief.


                                             /s/ Ellen M. Sameth
                                             ELLEN M. SAMETH


                         CERTIFICATE OF SERVICE

      I hereby certify that on July 9, 2015, a true and correct copy of the foregoing

document was served via the Court’s ECF system to all counsel of record.

Mark W. Robinett
BRIM, ARNETT, ROBINETT.
CONNERS & MCCORMICK, P.C.
2525 Wallingwood Drive, Bldg. 14
Austin, Texas 78746
mrobinett@brimarnett.com


                                             /s/ Ellen M. Sameth
                                             ELLEN M. SAMETH




                                         4